DETAILED ACTION
This Office Action is in response to Application 16/608,871 filed on October 28, 2019.  
Claims 1 – 17 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant submitted one information disclosure statement (IDS). The information disclosure statement (IDS) submitted on November 18, 2019 was filed after the mailing date of the Application
16/608,871 on October 28, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on January 01, 2020 have been received.

Priority
 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on October 28, 2019 has been filed in the Application 16/480,899 filed on October 28, 2019.

Drawings
The drawings filed on October 28, 2019 are accepted.

Claim Objections
Claim 2 is objected to because of a typo in its first limitation, specifically the limitation element “providing.” This limitation element should read “determining.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “determining.” 
Claim 3 is objected to because of omission of the definite article “the” in its second limitation, specifically the limitation element “which control matrix.” This limitation element should read “which the control matrix.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “which the control matrix.” 
Claim 7 is objected to because of a typo in its second limitation, specifically the limitation element “a control matrix.” This limitation element should read “the control matrix.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “the control matrix.” 
Claim 8 is objected to because of a typo in its first limitation, specifically the limitation element “a control matrix.” This limitation element should read “the control matrix.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “the control matrix.” 
Claim 9 is objected to because of a typo in its first limitation, specifically the limitation element “a control matrix.” This limitation element should read “the control matrix.” Appropriate correction is required. For examination purposes, this limitation element shall be construed as “the control matrix.” 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
"provision unit", "processing unit", and "receiver" in claim 14. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 9-10, 12, & 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as  being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation element “providing” in the first limitation. There is insufficient
antecedent basis for limitation element “providing” in claim 1, which claim 2 dependents upon. The examiner suggests that the Applicant amend the limitation element “providing” to the “determining” 

Claims 4, 9-10, 12, & 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Various claims recites exemplary language, rendering the claims indefinite. For example, claim 4 recites “preferably a trend analysis” and “preferably depending on the associated stored result information.” Applicant is advised to amend the claims 4, 9-10, 12, & 14 reciting exemplary language so that the claims may no longer be read as indefinite. For examination purposes, the exemplary language shall be given no patentable weight.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.  Claims 1 – 2, & 16 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more or non-statutory subject matter.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites three limitations: “determining different fingerprints, the fingerprints characterizing different method executions for producing a film,”  “determining in each case at least one result information for the respective fingerprint, the result information being specific 

The limitation “determining different fingerprints, the fingerprints characterizing different method executions for producing a film,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “determining” in the context of the claim encompasses the user thinking about how to differentiate the fingerprints into different categories on the basis of method executions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea. Similarly, the second limitation “determining in each case at least one result information for the respective fingerprint, the result information being specific for at least one product property of the produced film,” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “determining” in the context of the claim encompasses the user thinking and mentally providing an assessment for each fingerprint on the basis of a film property. Thus, the second limitation recites an abstract idea. Additionally, the third limitation “storing the respective fingerprints and result information as data in a data system so that the data are provided as an evaluation basis for a control of at least one subsequent method execution” as drafted, this limitation is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind. For example, “storing” in the context of the claim encompasses the user memorizing a list of fingerprints and respective assessments for later mental steps. Accordingly, the claim recites three abstract ideas, which are judicial exceptions. 



Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract ideas into a practical application, the additional element of using a computer to perform the storing step amounts to no more than mere instructions to apply the exceptions using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, as described above with respect to integration of abstract ideas into a practical application, the additional element a film that is produced by the method for controlling film production is nothing more than attempt to generally link the use of the judicial exceptions to the particular field of film production. A mere attempt to generally link the use of judicial exception to a field of use cannot 

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As a claim that depends upon claim 1, claim 2 inherits the abstract ideas from claim 1. Moreover, claim 2 includes additional elements that further detail the inherited abstract ideas “determining” (i.e., by defining “the monitoring information” and “respective fingerprint) . Merely further detailing an abstract idea is no more than re-reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 2 does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

Regarding claims 3 – 13, these claims comply with 35 U.S.C. 101 because the claimed inventions are integrated into practical applications. More specifically, the additional element “control matrix” integrates inherited abstract ideas claim 1 into a practical application. Claims 4 – 13 either inherit this additional element “control matrix” from claim 3 or recite this additional element directly. Therefore, claims 3 – 13 are not directed to abstract ideas. The examiner suggests that the Applicant amend the claim 1 and 2, placing the claim 1 and 2 in a form that complies with 35 U.S.C. 101.
 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim 16 directed to a “computer program product” does not 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 9, 11- 12, & 14 -17 are rejected under 102(a)(2) as being anticipated by Lettowsky (US Pub. 2020/0047391). 

Regarding claim 1, Lettowsky teaches:  
a method for controlling film production, in which at least one film is produced depending on at least one specific recipe information (Fig 1, module 8, para [0412]; paras [0001] & [0136] – [0137] & [0139]; See also claim 19), where the following steps are performed: 
determining different fingerprints, the fingerprints characterizing different method executions for producing a film (para [0003]; para [0037]: respective fingerprint and other fingerprints), 
- determining in each case at least one result information for the respective fingerprint, the result information being specific for at least one product property of the produced film (paras [0072] – [0074]), 
- storing the respective fingerprints and result information as data in a data system so that the data are provided as an evaluation basis for a control of at least one subsequent method execution (paras [0073] – [0075] & [0078]; see also para [0126]).

Lettowsky teaches specifically (red boxes and underlines are added by Examiner for emphasis):

    PNG
    media_image1.png
    691
    1182
    media_image1.png
    Greyscale


[0412] The extrusion product 8 has the properties 50, 51, 52, where it is explicitly pointed out here as
well that the number of properties 50, 51, 52 is to be understood as a schematic example.

[0001] The invention relates to a method for monitoring a production process, a method for indirectly

extrusion product and a unit for producing an extrusion product. In particular, the invention relates to a
method of monitoring a production process for an extrusion product by means of a production facility, a
method of indirectly deducing a systematic dependency in a production process for an extrusion
product, a method for adapting the quality of an extrusion product manufactured with a production facility, a method for starting a production process, a method for producing an extrusion product and a system for producing an extrusion product.

[0136] A “formulation” of an extrusion product is the composition of the extrusion product, consisting of the required starting materials.

[0137] It is proposed here, among others, that the operator of the production facility and/or the data processing and evaluation unit select a fingerprint using the specific formulation of the extrusion product. In this manner, the production facility and the production process can be adapted to the specific requirements of the extrusion product, which also depend on the formula, by means of the fingerprint.

[0139] Advantageously, it can be achieved in this manner that the production process and the
production facility are optimally adapted to the formulation by means of a fingerprint selected
specifically for the formula, which helps to guarantee optimum quality of the extrusion product, even in case of different formulations, and to reduce rejections.

[0003] An alteration of the properties of the extruded product is frequently preceded by an alteration of
the process variables. At the beginning of production, the operator of an extrusion facility nowadays

acceptable. This state of production, which in the following will be called “fingerprint”, can be
characterized by means of the setting parameters and, in particular, by means of the resulting process
variables.

[0037] It is also proposed to compare a respective fingerprint of the production facility with known
comparative data of other fingerprints of the same production facility or of other similar production
facilities, either manually or automatically.


[0072] Therefore, it is now specifically proposed here, among others, to store a fingerprint as soon as
a stationary or, depending on the boundary conditions of the production process, a quasi-stationary
production process has been reached.

[0073] Thus, after the startup process of the production device has been completed, that is, as soon
as a stationary or quasi-stationary production process has been reached and as soon as the operator
is satisfied with the at least one value of a setting parameter predefined by him, since the extrusion
product exhibits the desired property in connection with this at least one value, the operator can trigger a function which stores the fingerprint of the production, recording or setting it.

[0074] For this purpose, the operator can, for instance, actuate an analogue or digital trigger adapted
for this purpose, which ensures that the current fingerprint is stored in the data acquisition and
evaluation unit.

This stored fingerprint can then be exchanged between different operators of a production
facility or between operators of a group of production facilities, even if they work on different sites, and
can be used by all of them. The fingerprint can then be made use of, for example, according to one of
the methods proposed here.

[0078] For instance, the fingerprint of a production process can be displayed and compared in an
electronic navigation unit which can also facilitate operation of the machine for the operator, depending
on the context. Also, in the case of deviation of process values, the fingerprint of the production
process can be displayed for comparison in the navigation menu and evaluated.


Regarding claim 2, Lettowsky teaches all the limitations of claim 1. 
Lettowsky further teaches wherein: 
providing the fingerprints (para [0139]) comprises the following steps:
 	- determining respective monitoring information for a respective method execution (para [0073]), 
- determining a respective fingerprint on the basis of the respective monitoring information and a respective specific recipe information of the method execution so that the respective method execution is characterized on the basis of the fingerprint (para [0137]; see also paras [0051]-[0052]).


Lettowsky teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0051] In a particularly preferred embodiment, it is concretely the case and also conceivable, among

production facility or in case of a change of extrusion product in a production facility, an actual value of
a setting parameter and/or of a process variable is recorded and/or stored in dependence on a production process development parameter. In other words, a track of fingerprints is recorded by defined waypoints, which track can be followed by the same or by a different operator during a similar process at a different time, either manually or in an automated manner.

[0052] Upon this, a track of fingerprints can be stored, loaded and managed by means of discrete waypoints. In particular, this makes it possible to copy the experience of a particularly experienced operator with particularly good results and to transfer this experience to a less experienced operator or an operator in a different region in the form of a track of fingerprints, since the latter can reproduce the waypoints during startup or shutdown of a production facility or in case of a change of extrusion product in a production facility at any time.


Regarding claim 3, Lettowsky teaches all the limitations of claim 1. 
Lettowsky further teaches wherein in that after storing the data, the following steps are provided: 
- evaluating the stored fingerprints, so that an evaluation result is determined (paras [0039] – [0040]), 
- determining a control matrix on the basis of the evaluation result, which control matrix is configured for controlling the at least one subsequent method execution (para [0041]).

Lettowsky teaches specifically (red boxes and underlines are added by Examiner for emphasis):

 [0039] Thus, it is also conceivable, for instance, that by means of the existing comparative data for an extrusion product with well-defined requirements on at least one property of the extrusion product, a sensitivity analysis of the current fingerprint is performed. In this manner, the sensitivity of the fingerprint of the production process in terms of at least one desired property of the extrusion product can be analyzed.

[0040] It is also proposed to proactively intervene in the production process using the acquired sensitivity of the production process to the fingerprint and the current value of the fingerprint. The desired value of a setting parameter is to be adapted in the electronical plant system in case of an electronic open-loop or closed-loop control of the production facility and, in case of a manual control of the production facility, by the operator. This adaptation is to take place such that a deviation between a thus acquired setting parameter actual value and/or an actual process value and a setting parameter desired value and/or a process desired value can increase before an extrusion product must be put to a different use.

[0041] For a particularly preferred embodiment, it is proposed to also calculate the value of a setting
parameter and/or a process variable by means of an existing model, where one or more existing
setting parameters and/or process variables which deviate from the variable to be calculated can be
used as input variables for the model. Thus, a model can help to determine whether a defined setting
parameter and/or process variable lies within the range of expectation determined by the model and is
consistent therewith or if the measuring techniques and/or the data processing and/or evaluation of
data should be subjected to a test.


Lettowsky further teaches wherein:
the evaluation of the stored fingerprints comprises a statistical analysis of the fingerprints, preferably a trend analysis (para [0039]), 
preferably depending on the associated stored result information (para [0039]).

Regarding claim 5, Lettowsky teaches all the limitations of claim 3. 
Lettowsky further teaches wherein:
the stored fingerprints are evaluated by determining at least a correlation of the fingerprints with one another and/or with respect to the stored result information (para [0215]), 
so that at least one value range of at least one individual parameter of the recipe information and/or of monitoring information of the fingerprints, which is specific for a predetermined product property, is determined (para [0216]).

Lettowsky teaches specifically (red boxes and underlines are added by Examiner for emphasis):
[0215] The evaluation of a coefficient of determination of the determined data, and of the curve plotted
by means of a regression model, provides an indication of the precision of the systematic relationship
between a setting parameter of the production process and an optical property of the extruded film web; provided that there is a sufficient number of data points. Advantageously, this helps to evaluate
the validity of a correlation between a setting parameter of the production process and an optical property, and to give an indication of how well available data can be reproduced. In addition, in case of a large coefficient of determination, the curve also provides information on the boundaries of available data. This allows numerical supplementation of data and/or extrapolation on the boundaries of existing data.
[0216] Optionally, the systematic dependence of the parameters is determined by a setting range depending on the normal range and/or the warning range and/or the alarm range for a property of the extrusion product.


Regarding claim 6, Lettowsky teaches all the limitations of claim 3. 
Lettowsky further teaches wherein:
the evaluation result is compared with predetermined information in order to perform a control of the evaluation result (para [0036]).

Lettowsky teaches specifically (red boxes and underlines are added by Examiner for emphasis):
[0036] In a particularly preferred embodiment, an actual value of a setting parameter and/or a process variable of the production facility is automatically determined by means of adapted sensors and
compared to known desired values. Deviations between actual values and desired values are
automatically recognized and directly signalled to the operator of the production facility and/or to the higher-level plant monitoring authority.


Regarding claim 7, Lettowsky teaches all the limitations of claim 3. 
Lettowsky further teaches wherein:
the result information in each case comprises at least a portion of information about a resulting product property of the film produced during the respective method execution (paras [0039] – [0041]),
 a control matrix being determined depending on a comparison of the information about the resulting product property with information about a predefined product property (paras [0039] – [0041]), 
so that an evaluation for subsequent method executions with regard to the predefined product property can take place on the basis of the control matrix (paras [0039] – [0041]).

Regarding claim 8, Lettowsky teaches all the limitations of claim 3. 
Lettowsky further teaches wherein:
a control matrix is determined for the control using the stored data (paras [0039] – [0041]), 
at least one tolerance value range of the control matrix being at least determined or adapted for this purpose (paras [0039] – [0041]; see also para [0221]), 
so that the tolerance value range is specific for achieving a predetermined product property in the subsequent method execution (paras [0039] – [0041]).

Regarding claim 9, Lettowsky teaches all the limitations of claim 3. 
Lettowsky further teaches wherein that after storing the data, the following steps are provided: 
- determining a control matrix adapted for control of at least one subsequent method execution (paras [0039] – [0041]), 
determining at least one subsequent fingerprint for the at least one subsequent method execution, preferably at least on the basis of monitoring information or a specific recipe information of the subsequent method execution (paras [0039] – [0041]; para [0052]),
 - comparing values of the subsequent fingerprint with a tolerance value range of the control matrix so that at least one comparison result is determined for controlling film production (paras [0039] – [0041]), 
- control of the subsequent method execution on the basis of the comparison result (paras [0039] – [0041]; para [0052]).


Regarding claim 11, Lettowsky teaches all the limitations of claim 3. 
Lettowsky further teaches wherein:
at least the result information or the fingerprints each comprise position information which is determined for a film produced during the method execution depending on the running meter,
 so that at least one information of a respective result information is assigned depending on at least the running meter to recipe information or monitoring information of an associated fingerprint.

Regarding claim 12, Lettowsky teaches all the limitations of claim 3. 
Lettowsky further teaches wherein:
at least one associated subsequent fingerprint and at least one associated subsequent result information are provided in the at least one subsequent method execution in order to adapt a control matrix on the basis of an evaluation of the subsequent fingerprint and the subsequent result information, 


Regarding claims 14 – 15, Lettowsky teaches a method for controlling film production. Therefore, Lettowsky teaches a control system for controlling film production. 

Regarding claims 16 – 17, Lettowsky teaches a method for controlling film production. Therefore, Lettowsky teaches a computer program product for controlling film production. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lettowsky (US Pub. 2020/0047391), in view of Schmitz (US Pub. 2016/0009014). 

Regarding claim 10, Lettowsky teaches all the limitations of claim 3. 
Lettowsky further teaches wherein:
the respective result information is provided by determining at least one product property of a film produced in a respective method execution (para [0141]), wherein determining the product property comprises at least one of the following steps: 
- measuring the tensile strength of the film (paras [0144] – [0147]),
- manual input of user information about the film (para [0035]),
determining processing parameters during further processing of the film, preferably automated by a processing machine for further processing (paras [0144] – [0147]),
- determining of at least one barrier property of the film (paras [0144] – [0147]),
 - determining at least one optical property of the film (paras [0144] – [0147]), 
- determining at least one geometry property of the film (paras [0144] – [0147]),
 - determining at least one mechanical property of the film (paras [0144] – [0147]), 
- determining a quality index for the film, preferably the quality index being determined for the film as a function of the running meter (paras [0144] – [0147]), 

Lettowsky teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0141] In a third aspect of the invention, the task is solved by a method for indirectly deriving a systematic dependence, in a production process for an extrusion product, between a measured variable, in particular a process variable, and a setting parameter of the extrusion process and a property of the extrusion product; with an intensity of a property of the extrusion product being determined as a first parameter of the method, a measured variable, in particular the process variable of the production process, being determined as a second parameter of the method by means of a sensor, a third parameter of the method, in particular a parameter of the production facility in production of the extrusion product, especially the setting parameter of the production process, being determined, a data acquisition system digitizing and storing the determined parameters, if desired, the determined parameters being stored in a database in an organized manner, with reference to one another, and the specific dependence between the parameters being systematically derived from the data stored in the database, namely by means of an electronic data processing and evaluation unit which accesses the 

[0035] During this process, an actual value of a setting parameter and/or a process variable can be
determined either automatically, by means of adapted sensors, or manually by the operator. In case of
manual detection, the value can be transferred into a data processing and evaluation unit, either
directly or with time delay.

[0144] The “quality” of the extrusion product comprises all “properties” of the extrusion product which
can be detected by objective and subjective means. In this connection, particularly optical, geometrical
and functional properties are distinguished. Concrete properties of extrusion products are in particular
mechanical properties, optical properties and haptic properties. The intensity of a property is
expressed by a numerical “property value”.

[0145] An “optical property” is synonymous with an “optically detectable property”, that is, a property
which can be detected and evaluated by optical means. Examples of properties of film webs which can
be quantified optically are gloss, opaqueness, transparency or the pinholes in the extrusion product. In
particular, it is pointed out here that optically detectable properties can also comprise subsets of
geometrical or functional properties. One example of a geometrical, optically detectable property is the
thickness profile of the extrusion product.

[0146] A “geometrical property” can be any of the properties of the extrusion product's geometry which
can be quantified by a contact or non-contact measurement method. Examples are the thickness
profile, the width, the single-layer thickness or the surface roughness of the extrusion product.

[0147] A “functional property” is a property of the extrusion product which can be allocated to a
function of the film in qualitative o quantitative terms. Examples are breathability or the barrier effect of
the extrusion product.
but Lettowsky does not explicitly disclose:
- determining the basis weight of the film.

However, Schmitz teaches:
- determining the basis weight of the film (Schmitz: para [0021]).

Schmitz teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0021] It can be an advantage when with the method according to the invention the filling
characteristics of a template tank is used for the determination of the measurement data as at least
one processing parameter, particularly the bulk density is determined as measurement data via a
relation between the extracted weight and the extracted volume in a time unit. A supply tank can for
example serve for combining a continuous feeding of a barrel extruder and a discontinuous filling of
the supply tank. In the supply tank a minimal filling state and a maximal filling state is monitored by a
sensor technology. If the filling state of the supply tank reaches the minimum by a removal using the
barrel extruder, the supply tank is refilled with material. As soon as during the refilling the filling state of
the supply tank reaches the maximal value the refilling stops. Further, the weight of the supply tank is
monitored. By the reduction and therewith the height determination and the awareness of the
geometric dimensions of the supply tank the extracted volume between the minimal value and the
maximal value of the load of the supply tank can be determined in addition to the weight. From this

which reflects a processing parameter as a measurement date. This bulk density in turn correlates for
example with the material received in the supply tank. Thereby, the material can be monitored to its
chemical and also to its physical properties. In case of a bulk density for example a monitoring of the
correct form of the granules or the size of the granule scoops is possible. Naturally, an extrusion
device according to the invention can comprise a plurality of supply tanks which are all configured in a
manner according to the invention. Thus, the method according to the invention can be used for the
determination of the specific formulation on single materials which are assembled in the single supply
tanks and also on an already occurred combination of the materials.

It would have been obvious to the one of ordinary skill in the art before the effective filing date
of the claimed invention to have modified Lettowsky incorporate the teachings of Schmitz for determining the basis weight of the film. The one of ordinary skill in the art would have been motivated to do so to determine a processing parameter as a measurement date, thereby better monitoring material, its chemical and also to its physical properties assigning in making specific formulations (Schmitz: para [0021]).
. 


Regarding claim 13, modified Lettowsky teaches all the limitations of claim 3. 
Modified Lettowsky further teaches wherein:
after the data have been stored subsequent steps are performed: 
- determining at least one filter information specific to a specific product property of the film (Schmitz: paras [0041]-[0042]),
comparing the filter information at least partially with the stored result information (Schmitz: paras [0041]-[0042])
 - determining a control matrix depending on this comparison, so that at least one such fingerprint, whose associated result information has an approximation to the specific product property, is selected on the basis of the control matrix (Lettowsky: paras [0039] – [0041]; para [0052]).

Schmitz teaches specifically (red boxes and underlines are added by Examiner for emphasis):

[0041] It is likewise an advantage when with the method according to the invention in dependence of
the determined measurement data a corresponding specific formulation is searched in the saved data
of the same processing parameters. In case that the deviation is too high thus in this manner a hint is
possible, which specific formulation is wrongly adjusted. Thus, differences between the two specific
formulations can be filtered, so that an explicit hint to the incorrect material in the specific formulation
can be given to the operating personal.

[0042] Likewise it is an advantage when with the method according to the invention in case of a
deviation of the measurement data from the saved data under the predefined deviation threshold
these measurement data are added to the saved data and particularly a mean value is established
with these data. Thereby, on the one hand a pool from different data sets can be provided or a
transcription of the old saved data occurs with a new mean value. In both cases this is a self-taught
method, so that during the ongoing use of saved data the respective specific formulation is reflected
better and better. Further, in this manner also a standard deviation can be recognized and/or defined
which accordingly involves an effect or an alteration of the deviation threshold.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Lettowsky (US Pub. 2019/0240889): Lettowsky teaches a device for producing plastic sheet material.  
Danes (US Pub. 2014/0332994): Danes teaches a method of detection of thermoplastics.
Ypma (US Pub. 2021/0157247): Ypma teaches process of maintaining fingerprints of process parameters for a manufactured product. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        07/02/2021



			/CHUN CAO/                                            Primary Examiner, Art Unit 2115